                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MANUEL OTERO,

               Plaintiff,

v.                                                        No.: 1:19-cv-990 JAP/KRS

BRISTOL WEST INSURANCE
COMPANY OF AMERICA,

               Defendant.

        STIPULATED ORDER EXTENDING MOTION TO COMPEL DEADLINE

        THIS MATTER, having come before the Court on the Parties’ Joint Motion for Extension

of Motion to Compel Deadline [Doc. 20], and the Court, having reviewed the Motion and noting

the concurrence of all counsel, FINDS the Motion well-taken.

        IT IS HEREBY ORDERED that the deadline for Bristol West Insurance Company to file

its Motion to Compel discovery responses from the Plaintiff is hereby extended to February 14,

2020.



                                           ____________________________________
                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE
